40 N.Y.2d 865 (1976)
Alfred H. Anderson et al., Appellants,
v.
Ambac Industries, Incorporated, et al., Respondents.
Court of Appeals of the State of New York.
Argued September 8, 1976.
Decided October 14, 1976.
Bernard Beitel, Milton Shalleck, Kenneth G. Ray, B. Edward Jaffe and Lester A. Lazarus for appellants.
David S. Lindau for AMBAC Industries, Incorporated, respondent.
Sylvan H. Elias, Stephen C. Vladeck and Robert L. Jauvtis for Engineers Association of ARMA, Local 418, IUE, AFL-CIO, respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*866MEMORANDUM.
The union owes a duty to fairly represent all members of the collective bargaining unit (Vaca v Sipes, 386 US 171, 190; Ford Motor Co. v Huffman, 345 US 330; Tunstall v Brotherhood, 323 US 210), whether or not they are union members (Textile Workers v Lincoln Mills, 353 US 448). Even if one assumes that former employees who are not members of the collective bargaining unit are owed some duty by their former union, the complaint and the accompanying papers in this record fall short of demonstrating any bad faith or lack of representation by the union in relation to these plaintiffs. Obviously in representing both groups the union was bound to experience some conflict of interest, but the mere fact that the union obtained different benefits for each group does not in itself constitute a showing of bad faith (see, e.g., Ford Motor Co. v Huffman, supra, at p 338). The order of the Appellate Division should be affirmed.
Order affirmed, with costs, in a memorandum.